Exhibit 10.52
Fourth Amendment to the
Borders Group, Inc.
2004 Long-Term Incentive Plan
          The Borders Group, Inc. 2004 Long-Term Incentive Plan, as amended (the
“Plan”), is hereby further amended in the following particulars to reflect the
revised formula for Awards for the non-employee directors approved by the Board
of Directors for calendar 2009.

  1.   Paragraph 9 (e) of the Plan is hereby amended in its entirety to read as
follows:

          “(e) Awards to Non-employee Directors. Notwithstanding any other
provision of the Plan, Awards shall be made to non-employee directors in the
form of Unrestricted Shares, Restricted Shares, Restricted Share Units or
Options, as determined by the Compensation Committee; provided however, that the
aggregate Fair Market Value of the Restricted Shares and Restricted Share Units
and the Black-Scholes value of the Options shall not exceed twenty-five percent
(25%) of the standard annual retainer fees to be paid for the applicable year.
In addition, any Awards made to the Non-Executive Chairman of the Board shall be
in the same forms and proportions as annual retainer fees. If new members are
added to the Board during the year, any Awards made shall be on the same basis
(except prorated) as Awards are made to continuing directors.
          Except as herein amended, the Plan shall remain in full force and
effect.

            Borders Group, Inc.
    March 20, 2008  By:   /s/ MARK R. BIERLEY         Mark R. Bierley, Executive
Vice President and
Chief Financial Officer     

